Case: 22-70010      Document: 00516530963         Page: 1     Date Filed: 11/02/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                   No. 22-70010                November 2, 2022
                                                                  Lyle W. Cayce
   Tracy Lane Beatty,                                                  Clerk


                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:09-CV-225


   Before Richman, Chief Judge, and Elrod and Haynes, Circuit Judges.
   Per Curiam:
          Tracy Beatty is scheduled for execution on November 9, 2022. Beatty
   was convicted and sentenced to death in 2004 for the capital murder of his
   mother, Carolyn Click. This case has a long history of habeas litigation.
   Further details of Beatty’s murder conviction and subsequent post-
   conviction litigation need not be repeated here to resolve the issues raised on
   appeal, and they can be found in the prior proceedings. See Beatty v. Director,
   TDCJ-CID, No. 4:09-CV-225, 2013 WL 3763104, at *1 (E.D. Tex. July 16,
Case: 22-70010      Document: 00516530963           Page: 2     Date Filed: 11/02/2022




                                     No. 22-70010


   2013) (providing procedural history in denial of petition for writ of habeas
   corpus).
          In early September of 2022, when there was no pending litigation,
   Beatty moved the district court under 18 U.S.C. § 3599(e) to compel the
   Texas Department of Criminal Justice to unshackle his hands during expert
   evaluations that his counsel had scheduled for later in September. The
   district court dismissed the motion for lack of jurisdiction. Beatty appealed
   and filed a concurrent motion to stay his execution. We AFFIRM the
   judgment of the district court and DENY as moot Beatty’s motion for stay.
                                           I.
          “We review questions of subject matter jurisdiction de novo.” Davis
   v. Fort Bend County, 893 F.3d 300, 303 (5th Cir. 2018). And whether
   18 U.S.C. § 3599 grants district courts jurisdiction to compel state officials to
   act is a question of subject-matter jurisdiction. See Ayestas v. Davis, 138 S. Ct.
   1080, 1088–92 (2018) (holding that section 3599 grants courts judicial, not
   administrative, power); cf. Lujan v. Defs. of Wildlife, 504 U.S. 555, 559 (1992)
   (explaining that the extent of the federal judicial power is a jurisdictional
   question). We have jurisdiction over this appeal under 28 U.S.C. § 1291.
                                          II.
          “Section 3599(a) authorizes federal courts to provide funding to a
   party who is facing the prospect of a death sentence and is ‘financially unable
   to obtain adequate representation or investigative, expert, or other
   reasonably necessary services.’” Ayestas, 138 S. Ct. at 1092 (quoting 18
   U.S.C. § 3599(a)(1)). Appellant argues that sections 3599(e) and 3599(f)
   provide not only funding authorization but also a grant of jurisdiction for
   federal courts to oversee the implementation of “reasonably necessary”
   services by ordering state officials to comply with prisoners’ requests related
   to such services.




                                           2
Case: 22-70010       Document: 00516530963             Page: 3      Date Filed: 11/02/2022




                                        No. 22-70010


           Appellant is mistaken. Section 3599 does not allow a district court to
   provide the relief Appellant seeks because it is a funding law, not a law that
   grants federal courts authority to oversee the scope and nature of federally
   funded legal representation.
                                             A.
           The text of sections 3599(e) and 3599(f) is clear. “Section 3599, titled
   ‘Counsel for financially unable defendants,’[1] provides for the appointment
   of counsel for two classes of indigents . . . .” Harbison v. Bell, 556 U.S. 180,
   184 (2009). Appellant in this case falls into the second class: those who are
   or become indigent “after the entry of a judgment imposing a sentence of
   death but before the execution of that judgment.” 18 U.S.C. § 3599(a)(1)(B).
   Appointed counsel for such an indigent shall, until replaced, represent the
   prisoner throughout “all available post-conviction process.” Id. § 3599(e).
   After it provides for appointing counsel, the statute authorizes funding for
   the representation and any reasonably necessary services that go along with
   it. Ayestas, 138 S. Ct. at 1092. The statute’s granting of funding has earned
   it the description of being the “federal public defender statute.” Rhines v.
   Young, 140 S. Ct. 8, 8 (2019) (mem.) (Sotomayor, J., respecting the denial of
   certiorari).
           Appellant’s argument that the scope of the statute goes further than
   merely allowing for the appointment and payment of counsel hangs on his
   reading of section 3599(f).           Because this is a matter of statutory




           1
            As the Court noted in Harbison v. Bell, 556 U.S. 180 (2009), section 3599 “uses
   the term ‘defendant’ to describe postconviction litigants.” Id. at 185 n.2. The terms
   “defendant” and “prisoner” will thus be used interchangeably to describe Beatty in this
   opinion.




                                              3
Case: 22-70010      Document: 00516530963           Page: 4   Date Filed: 11/02/2022




                                     No. 22-70010


   interpretation, and because the relevant text is not lengthy, it is worthwhile
   to reproduce the exact language below:
          (f) Upon a finding that investigative, expert, or other services
          are reasonably necessary for the representation of the
          defendant, whether in connection with issues relating to guilt
          or the sentence, the court may authorize the defendant’s
          attorneys to obtain such services on behalf of the defendant
          and, if so authorized, shall order the payment of fees and
          expenses therefor under subsection (g). . . .
   18 U.S.C. § 3599(f).
          From this text, Appellant argues that “Congress has therefore
   explicitly conferred jurisdiction on federal courts to ‘authorize’ counsel to
   ‘obtain’—not just receive funding for—expert services.” So far, Appellant
   is correct. The statute not only allows counsel to receive money allocated to
   expert services; it also allows counsel to spend that money on hiring experts.
   That is, it allows counsel to procure or purchase such services on behalf of
   the defendant. 18 U.S.C. § 3599(f); see also Obtain, Black’s Law Dictionary
   (11th ed. 2019) (“to procure”).
          Where Appellant goes too far is reading the word “obtain” as
   authorizing courts to take any and every step that a prisoner may request
   related to the provision of expert services. Appellant argues that “in light of
   Respondent’s recently created rule [regarding shackling prisoners’ hands],
   obtaining the services required a court order directing the Respondent to
   refrain from impeding the delivery of routine expert services.”            This
   purportedly follows from the fact that if section 3599 authorizes a court “to
   do no more than cut checks,” then state officials could be incentivized to
   obstruct access to the services that are being paid for.
          This way of reading the law strays from the statute’s text and into
   purported policy justifications for the law’s existence. That is, this is really




                                          4
Case: 22-70010           Document: 00516530963       Page: 5     Date Filed: 11/02/2022




                                      No. 22-70010


   an argument about how Appellant thinks the law’s enforcement ought to be
   structured, not an argument about the ordinary, semantic content of the
   law’s words. Appellant’s argument seems to be that when statutes authorize
   funding, they should also confer jurisdiction or provide a cause of action to
   determine the scope of all activities that are funded by the statute.
           However, we may not use policy in such a way to rewrite Congress’s
   laws. As is the case for statutory interpretation in general, and for this law in
   particular, our court “is not tasked with interpreting § 3599 in a way that it
   believes is consistent with the policy outcome intended by Congress.”
   Harbiso, 556 U.S. at 198 (Thomas, J., concurring in the judgment). After all,
   “Congress’s intent is found in the words it has chosen to use.” Id.; see also
   Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal
   Texts 347 (“[W]e are bound to operate within the framework of the words
   chosen by Congress and not to question the wisdom of the latter in the
   process of construction.”).
           Congress, as the policymaker in our constitutional order, has chosen
   to write laws that specifically grant causes of action that provide a federal
   court with jurisdiction to issue a remedy. See, e.g., 42 U.S.C. § 1983. The
   explicit language that Congress used in section 1983 is nowhere to be found
   in section 3599. Compare id. (“Every person who . . . subjects . . . any citizen
   of the United States . . . to the deprivation of any rights . . . shall be liable to
   the party injured in an action at law, suit in equity, or other proper proceeding
   for redress . . . .”), with 18 U.S.C. § 3599 (“[T]he court may authorize the
   defendant’s attorneys to obtain such services on behalf of the defendant and,
   if so authorized, shall order the payment of fees and expenses
   therefor . . . .”).
           Ruling out policy-based arguments, then, we must turn to whether the
   plain language of the statute empowers a federal court to compel state




                                            5
Case: 22-70010      Document: 00516530963            Page: 6    Date Filed: 11/02/2022




                                      No. 22-70010


   officials to disregard their prison-visitation procedures in connection with the
   federal court’s funding of expert services. It does not.
          The ordinary use of the phrase “obtain counsel” or “obtain expert
   assistance” is to hire the relevant kind of professional. Phrases denoting this
   meaning appear frequently. For example, in Miranda v. Arizona, 384 U.S.
   436 (1966), the Supreme Court wrote that if an indigent detainee being
   interrogated is not informed of his right to appointed counsel, then the right
   to counsel “would often be understood as meaning only that he can consult
   with a lawyer if he has one or has the funds to obtain one.” Id. at 473. Were
   “obtain” to mean “receive all the benefits associated with hiring,” then the
   Supreme Court’s distinction between consultation and obtainment would
   not make sense. Neither would the following sentence from a detained
   person: “I have obtained counsel, and now I would like to meet with her.”
          The same is true here. Section 3599 authorizes counsel to obtain
   experts that are reasonably necessary for post-conviction representation. In
   other words, the statute says that if counsel for an indigent prisoner can find
   a reasonably necessary expert, counsel has permission to be compensated for
   hiring that expert. The statute does not create an independent enforcement
   mechanism for an aggrieved, indigent prisoner to seek a remedy from a
   federal court about the scope of the expert services provided to the prisoner
   with federal funds. If a state official violates a prisoner’s right to counsel, and
   that prisoner’s counsel is being paid for by the federal government instead of
   the prisoner himself, then that prisoner must avail himself of the same
   recourse as a prisoner who is paying for his own counsel.
                                           B.
          Although we have not had occasion to opine on the application of
   section 3599 to a case like this, several of our sister circuits have. They are in
   uniform agreement that section 3599’s authorization for funding does not




                                           6
Case: 22-70010      Document: 00516530963          Page: 7     Date Filed: 11/02/2022




                                    No. 22-70010


   imply an additional grant of jurisdiction to directly oversee the provision of
   counsel and related services. See Baze v. Parker, 632 F.3d 338, 345 (6th Cir.
   2011); Leavitt v. Arave, 682 F.3d 1138, 1141 (9th Cir. 2012); see also Rhines v.
   Young, 941 F.3d 894, 895 (8th Cir. 2019) (addressing in dicta).
          Of the three cases just cited, Baze v. Parker, 632 F.3d 338 (6th Cir.
   2011), provides the most detailed and persuasive analysis of the issues. In
   that case, a convicted murderer who was sentenced to death exhausted
   habeas proceedings and intended to gather information for use in a clemency
   application. Id. at 340. He requested permission for his attorneys to speak
   with various prison employees and inmates. His request was denied. He
   sued, claiming a violation of his constitutional rights. That lawsuit went all
   the way to the Kentucky Supreme Court, which affirmed a denial of his claim.
   Id. After those proceedings, he moved in federal court for an order allowing
   him to conduct his desired interviews, claiming that section 3599 provided
   jurisdiction for such a motion. Id. The district court dismissed the motion
   for want of jurisdiction. The Sixth Circuit affirmed. Id.
          The Sixth Circuit rejected, as we do now, the prisoner’s arguments
   that the language of section 3599 extends beyond merely allowing district
   courts to determine what services are “reasonably necessary” and then to
   provide funds for those services. Id. at 342 (“Such a broad oversight power
   is in tension with the longstanding principle that ‘we do not sit as super
   appeals courts over state commutation proceedings.’” (citation omitted)).
          In addition, the Sixth Circuit explained that to read the statute as
   creating enforcement rights would lead to the “implausible” result that:
          Congress enacted section 3599, not to level the playing field by
          providing indigent death row inmates with the same access to
          clemency attorneys available to paying inmates, but to tip the
          balance in the other direction by providing indigent death row




                                          7
Case: 22-70010      Document: 00516530963           Page: 8    Date Filed: 11/02/2022




                                     No. 22-70010


          inmates with enforceable rights not available to other death row
          inmates.
   Id. at 344.
          To note this strange imbalance is not to engage in policy analysis of
   our own. It merely reveals that Appellant’s arguments about the lack of an
   internal enforcement mechanism making section 3599 a nullity are
   misplaced, for section 3599 puts indigent prisoners on the same footing as
   prisoners who pay for counsel. Whether the legislative creation of that
   footing is a wise use of institutional resources is not for us to determine.
          The Ninth Circuit denied a similar motion made under section 3599
   by a prisoner seeking to obtain forensic testing blood samples so that he could
   use them in support of his state clemency petition. Leavitt, 682 F.3d at 1141
   (“But, section 3599(f) provides for ‘nothing beyond . . . funding power’ and
   doesn’t ‘empower the court to order third-party compliance’ with Leavitt’s
   attorneys’ investigations.” (quoting Baze, 632 F.3d at 342–43)).
          The Eighth Circuit resolved a case with nearly identical facts to the
   instant case, but it did so on other grounds. Rhines v. Young, 941 F.3d 894,
   895 (8th Cir. 2019). That case involved a murderer sentenced to death who
   exhausted all direct appeals and federal post-conviction proceedings who
   sought to meet with mental-health professionals to prepare a state clemency
   application. Id. The district court held it had no authority to order South
   Dakota prison officials to allow the inmate to meet with the experts.
   “Following oral argument, a majority of the panel tentatively concluded that
   [it] should affirm the district court.” Id. However, the court dismissed the
   appeal on either mootness or exhaustion grounds instead of ruling on the
   issue. Id. While not as persuasive as either preceding opinion, it reveals at
   least that none of our sister circuits that have considered the issue have
   decided that section 3599 provides federal courts with anything beyond the




                                          8
Case: 22-70010     Document: 00516530963           Page: 9   Date Filed: 11/02/2022




                                    No. 22-70010


   power to authorize funding for counsel and reasonably necessary expert
   services.
                                   *     *     *
          The docket on which Appellant entered his motion to compel was
   associated with a federal habeas petition that was dismissed with prejudice in
   July of 2013. And that denial of post-conviction relief came nearly a decade
   after Appellant’s murder conviction, which occurred in 2004.            Now,
   eighteen years later, Appellant makes the bare allegation that receiving
   psychological services—specifically while unshackled—would assist with a
   clemency application or other litigation.
          Intentional delay tactics near execution dates are commonplace
   enough that our court has a rule specifically addressing the timing of
   challenges to death sentences and/or execution procedures. See 5th Cir. R.
   8.10 (“Counsel who seek a certificate of appealability, permission to file a
   successive petition, or an appeal from a district court judgment less than 7
   days before the scheduled execution must attach to the proposed filing a
   detailed explanation stating under oath the reason for the delay.”). Because
   Appellant has provided no legitimate justification as to why this appeal is
   anything but a delay tactic, the district court would not have abused its
   discretion in denying relief even if section 3599 could grant jurisdiction to
   make that decision.
                                   *     *     *
          In sum, the district court correctly ruled that it did not have
   jurisdiction over Appellant’s motion to compel. We AFFIRM. Appellant’s
   motion to stay is therefore DENIED as moot.




                                         9
Case: 22-70010      Document: 00516530963             Page: 10     Date Filed: 11/02/2022




                                       No. 22-70010


   Priscilla Richman, Chief Judge, concurring in the judgment:
          Beatty was convicted of capital murder in a Texas state court and
   received a sentence of death. His post-conviction appeal and state and
   federal habeas applications have been unsuccessful, and he is scheduled to be
   executed on November 9, 2022. He has retained experts to evaluate his
   mental health.
          Beginning in 2021, the Texas Department of Criminal Justice started
   allowing an inmate to be unshackled during an expert evaluation only when a
   court order has been obtained. 1 Beatty filed a motion in federal district court
   to compel his unshackling during expert evaluations.               He argued, and
   maintains in this court, that the district court had jurisdiction under 18
   U.S.C. § 3599. The district court denied the motion, concluding that it
   lacked jurisdiction to grant the requested relief.
          The pertinent provisions of § 3599 are:
                 (a)(1) Notwithstanding any other provision of law to the
          contrary, in every criminal action in which a defendant is
          charged with a crime which may be punishable by death, a
          defendant who is or becomes financially unable to obtain
          adequate representation or investigative, expert, or other
          reasonably necessary services at any time either—
                  (A) before judgment; or
                 (B) after the entry of a judgment imposing a sentence of
          death but before the execution of that judgment;


          1
            See Respondent’s Amended Unopposed Motion to Compel, Panetti v. Lumpkin,
   No. 1:04-cv-00042 (W.D. Tex. June 29, 2022), ECF No. 265 (noting the rule requiring a
   court order for unshackling); Petitioner’s Unopposed Emergency Motion to Compel, Ricks
   v. Lumpkin, 4:20-cv-01299-O (N.D. Tex. Mar. 4, 2022), ECF No. 25 (same); Respondent’s
   Unopposed Motion to Compel, Washington v. Lumpkin, No. 4:07-cv-721 (S.D. Tex. Feb.
   15, 2022), ECF No. 226 (same).




                                            10
Case: 22-70010    Document: 00516530963            Page: 11    Date Filed: 11/02/2022




                                    No. 22-70010


         shall be entitled to the appointment of one or more attorneys
         and the furnishing of such other services in accordance with
         subsections (b) through (f).
                 (2) In any post conviction proceeding under section
         2254 or 2255 of title 28, United States Code, seeking to vacate
         or set aside a death sentence, any defendant who is or becomes
         financially unable to obtain adequate representation or
         investigative, expert, or other reasonably necessary services
         shall be entitled to the appointment of one or more attorneys
         and the furnishing of such other services in accordance with
         subsections (b) through (f).
                 ...
                (e) Unless replaced by similarly qualified counsel upon
         the attorney’s own motion or upon motion of the defendant,
         each attorney so appointed shall represent the defendant
         throughout every subsequent stage of available judicial
         proceedings, including pretrial proceedings, trial, sentencing,
         motions for new trial, appeals, applications for writ of certiorari
         to the Supreme Court of the United States, and all available
         post-conviction process, together with applications for stays of
         execution and other appropriate motions and procedures, and
         shall also represent the defendant in such competency
         proceedings and proceedings for executive or other clemency
         as may be available to the defendant.
                (f) Upon a finding that investigative, expert, or other
         services are reasonably necessary for the representation of the
         defendant, whether in connection with issues relating to guilt
         or the sentence, the court may authorize the defendant’s
         attorneys to obtain such services on behalf of the defendant
         and, if so authorized, shall order the payment of fees and
         expenses therefor under subsection (g). No ex parte
         proceeding, communication, or request may be considered
         pursuant to this section unless a proper showing is made
         concerning the need for confidentiality. Any such proceeding,




                                         11
Case: 22-70010      Document: 00516530963            Page: 12   Date Filed: 11/02/2022




                                      No. 22-70010


          communication, or request shall be transcribed and made a part
          of the record available for appellate review.
          Even assuming a federal court had authority to act at some point to
   require a state actor to unshackle a prisoner during an expert evaluation (an
   issue on which I presently take no position), § 3599 does not indicate that it
   creates original jurisdiction in the federal courts to decide issues such as the
   terms of access to a prisoner. Suppose that a federal court authorizes funds
   for an expert to prepare testimony and a report to be presented to a state
   pardons and parole commission, but a state rule excludes that evidence,
   categorically, for some reason. Could the prisoner go directly to federal court
   and argue that the state rule should be ignored and that a federal court should
   order the pardons and parole commission to consider the testimony and
   expert report? The argument would be that § 3599 contemplates funds for
   competent and effective expert services, and if a state rule forecloses
   presentation of the expert’s findings, there has been no effective right to the
   services of an expert. But even giving § 3599 a very generous reading, it does
   not authorize original proceedings in federal court to override or bypass a
   state rule altogether in the first instance.
          There is no indication that Beatty sought any relief in state court. It
   does not appear that he brought a motion in state court to compel unshackling
   nor has he challenged in state court the application of the shackling rule either
   facially or as applied to him. Because no state court has had the opportunity
   to consider evidence as to why the state could or could not reasonably require
   Beatty to be shackled, I would not reach the question of whether § 3599
   would authorize a federal court in an original proceeding to compel a state
   actor to unshackle a prisoner. I therefore concur in the judgment dismissing
   this appeal.




                                           12